TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-19-00221-CR


                              Ex parte Lekisha Nicole Omisore


           FROM COUNTY COURT AT LAW NO. 2 OF WILLIAMSON COUNTY
       NO. 19-0260-CC2, THE HONORABLE JOHN MCMASTER, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant Lekisha Nicole Omisore has filed a motion to dismiss her appeal. The

motion is signed by both appellant and her attorney. See Tex. R. App. P. 42.2(a). We grant the

motion and dismiss the appeal. See id.



                                            __________________________________________
                                            Thomas J. Baker, Justice

Before Justices Goodwin, Baker, and Kelly

Dismissed on Appellant’s Motion

Filed: August 22, 2019

Do Not Publish